\OOO\]O\U\-J>DJ[\)»_¢

NN[\J!\J!\)NNI\)[\)
mommpww~o€§:i;;§$§:§

 

 

Case 2:18-cv~01710-RSL Document 8 Filed 12/04/'18 Page 1 of 5

Judicial Assignment: Hon. Robert S. Lasnil<

UNITED STATES DISTRICT COURT \
WESTERN DISTRICT OF WASHINGTON

 

AT SEATTLE
MAPLE LEAF HOUSING Case No. 2:18-cv-01710-RSL
INVESTMENTS, LLC, a Washington
company, STIPULATED MOTION AND
-[P-ROPGSEBj-ORDER EXTENDING
Plaintiff, TIME F_OR RESPONSIVE PLEA_DING_
VS' Note on calendar: Decernber 4, 2018

TEXACO DOWNSTREAM PROPERTIES
lnc., a Delaware corporation,

Defendant.

 

 

On November 28, 2018, Defendant TEXACO DOWNSTREAM
PROPERTIES INC. (“Defendant”) timely filed and served a Notice of _Removal of Action
pursuant to 28 U.S.C. §§ 1332, l_44l, and 1446. Prior to its Notice of Removal, Defendant
did not file a responsive pleading in connection With Plaintiff MAPLE LEAF HGUSING, d
INVESTMENTS, L.LC’s (“Plaintiff") complaint; pursuant to the Federal Rules of Civil
Procedure (“FRCP”), Rule 81(0), a defendant must answer, present other defenses or
objections within 7 days after the notice of removal is filed (i.e., by December 5, 2018).

On November 30, 2018, Defendant transmitted a meet and confer

correspondence to Plaintil"f requesting that certain claims for relief be dismissed or restated

 

sTIPULATioN RE: ADDlTIoNAL TIME To Rogers Joseph o’DonneT
FiLE REsPoNsivE P_LEADING 31 1 california screenl Floor 10
Case No.: 2: | 8-cv¢0|7lO-RSL San Francisco, CA 94104

(415) 956-2828

Page l
478694.2

 

\'>Oo\lo\ui.isool\)»_-

Nl\.>l\)t\)l\)l\.)t\)t\)t\)
oo\lo\tn.¢>rw[\>»._.©;¢;:;`\;;;§:-E

 

 

 

Case 2:18-cv-Ol7lO-RSL Doeument 8 titled 12/04/18 Page 2 01‘5

Plaintiff disagrees With Defendant’s contentions but requested additional time to more fully
respond to Defendant’s letter.

Extending the time for Defendant to respond to Plaintiff’s complaint Will
afford the parties additional time to meet and confer regarding the issued raised in
Defendant’s November 30, 2018, meet and confer correspondence The parties agree that
additional time to evaluate the respective positions may eliminate the need for motion
practice or reduce the number of issues raised in a motion by Defendant. Defendant agrees
that any motion to dismiss it may file under FRCP Rule lZ(b) Will be noted for consideration
no earlier than January_ l 8, 20l9.

Pursuant to dFRCP Rule 6(b), the Court may, for good cause, extend the time
for Defendant to respond to Plaintiff’s Complaint.

Based on the foregoing, P]aintiff and Defendant jointly request that the Court‘

issue an order extending the deadlines for Defendant’s responsive pleading to December 21,

 

 

2018.
IT IS SO STIPULATED THROUGH COUNSEL OF RECORD
Dated: December 4, 2018 ROGERS JOSEPl-l O'DONNELL, PC
By: /s/ Robert C. Goodrnan

Robert C. Goodman, WSBA No. 49144
E. Jacob Lubarsky, WSBA No. 52992
31 1 California Street, lOth Floor
San Francisco, CA 94104
rgooa'man@)y`o.com
jlubczrsky@rjo. com
Telephone: (415) 956~2828
Attorneysfor Defendcmt
TEXAC() DOWNSTREAM PROPERTIES
INC.

_STIPULAT]ON RE: ADDlTlONAL TIME TO Rogers Joseph O’Donnel|
FILE RESPONSIVE PLEADING 311 Cali{"ornia Street, Floor 10
Case No.: 2:18-cv~01710~RSL San Francisco, CA 94104
Page 2 (415) 956-2328

478694.2

 

\OOO\]O\Ul-bb~)[\)»--

I\J[\)[\JNI\JNI\J|\)
ee\ie~meww~§§e~e§$;§$§:$

 

 

Case 2118-cv-Ol710-RSL Docurnent 8 titled 12/04/18 Page 3 015

Dated: December 4, 2018 VERIS LAW GROUP PLLC

By: /s/ David F. Stearns

Howard F. Jensen, WSBA No. 25144

David F. Stearns, WSBA No. 45257

1809 Seventh Ave., Suite 1400

Seattle, WA 98101

howard@verz's[awgroup. com
david@verislawgroup. com

Telephone: (206) 829-9590

Az‘l'Orrzeysfor Plal'ntz'jf

MAPLE LEAF I-IOUSING INVESTMENTS,
LLC

I attest that concurrence in the filing of this document has been obtained from

David F. Stearns, counsel for Maple Leaf Housing Investments, LLC.

Dated: December 4, 2018 ROGERS JOSEPH O’DONNELL

By: /s/ Robert C. Goodman

ROBERT C. GOODMAN
Attorneys for Defendants

 

 

sT1PuLAT10N RE; ADD1T10N_A`L T11\AETO ` Regere Jeeeph o’Dennell
FlLE RESPONSIVE PLEADING 31 l California Street, Floor 10
Case No.: 2518-cv-01710-RSL San Francisco, CA 94104

(4 l 5) 956-2828

Page 3
478694.2

 

\OOO\]O\U`¢J>L»~)[\_)»_-

l\)l\)l\)[\)l\)[\)l\)l\)l\)`
ee\\e\wi>ww~o§e"e:i$;§$§:§

 

 

 

Case 2:18-ev-Gi710-RSL Doeument 8 F:ifed 12/04/18 Page 4 of 5

ORDER

The deadlines in this case are hereby extended as follows:

Defendant’s responsive pleading shall be filed no later than December 21,

2018.

PURSUANT TO STIPULATION, I'I` IS SO ORDERED.

Dated: thxid~f |1.1>~01%’ By /£/{§&W§ Cé?!a§£/:Y

HONORAB_LE ROBERT S. LASNIK
U.S. DISTRICT COURT JUDGE

 

 

 

 

sriPuLATioN RE: ADDiTloNAL T11\/1E 'ro "F Rogers Jeseph o’Denneu
FILE RESPONS]VE PLEADlNG 311 California Street, Floor 10
Case No.: 21 18-cv-01710-RSl.. San Francisco, CA 94104

(415) 956-2828

Page 4
478694.2

 

